Case 1:18-CV-11092-PGG Document 6 Filed 11/29/18 Page 1 of 10

SUPRIHE COURT OF THE BTLEE DF NHW ¥URK
CDUHT¥ OF NEW IURK
_______________ -¢I-_Il--h----i¢»\-|¢l---hd:'
Indax No.: 101501»18
Rahul thohanda,

Pllintiff, SUHMEHB

-against-

Plaintiff'a hddrosa:

30 Wall Str¢et, Bth Floor
Hiool¢ Hhttias, Nieola Shapiro, N¢w ¥RE§v¥EHv%UDD§
Douglaa Sindaroff, Enqer Blank, cxoucnq, L
man blin:, Daniel Powell, Hatt CLEHKBOFFICE
G’Bu¢£, Sharii D'Buck, Kate ane, Ngv:lazom
N¢w fork FBI, HYPD, Joe Hendrix,
hndrd De Castro, Jamie Wosman, Hark
honoh, dorey Coh~en, h H:i.oha.al I'umn., NDTCUMPAHED
Pl.ula. Mh¢rl.f 1.'. . MTH GOPY FFLE

Dn£endanta.

The basis of the venue is the
Addrnea of Plainti£f

____________ m-n--¢-\--I---¢----------'-m---I-_--ax
To the-Ahovo-namad Da£undant:

IDU LRE BIREBI BUMMENEE to appear in the Supreme Court of the
City of New York, County of New York at the office of the aaid court
at 60 Centre Etreet, New York, New Y¢rk, lGEUT, in the County of New
fork, within the time provided by the law aa noted below and to file
your answer to the annexed complaint with the Clerk; upon your failure
to anewer, judgment will he taken against you together with the costa
of this aetion.

Dated: New York, New ‘:Iork /%§fp,%éf
November ll, 2013 '

Ey: Rahul Manohanda, Esq.

30 Well Street, Bm Floor

 

 

Roger Blent, Eeq- New York, New York 10005
38? Eark Rvenue Eouth 5Lh Floor Tel: {212) EEE-BEDG
New York, New York lUURE ?axt [212] EEB-SEDl

HDTE: The law prcvide$ that iii if thie aummone ia eerved by its
delivery to you personally within the City of New York, you must
appear and answer within TWENTY {ED] days after such eervioe; or

{h) if this Summona ia served by deliver to any oeraon other
than you pereonally, or ia oerveo outside the City of Hew York, or by
publication, or by any means other than peraonal delivery to you
within the City of New tork, you are allowed THIRTY-[BU} days after
proof of aervioe thereof ia filed with the Clerk of the Eourt within
which to appear and anawer.

Case 1:18-CV-11092-PGG Document 6 Filed 11/29/18 Page 2 of 10

SUPREHE CDURT GF THE STLIE OF NEW TDBI
EOUHTY DF NEW TGRK

______-_-_.'¢._.p..“._.._.-__*-r-_----d*uhqh'_-hhm-nx

Rahul Manehanda,

aiaintiff, m ss memo cummins

-against-

Indhz No.: 1D15Ul-1B

Hieoll Mlttie$,_Nicola Shapiro,
Dduglla Sendoroff, Reger Blank,

. . NENVYOHK
heron Hino, Daniol Powell, Hatt D'Buck,
aharie D*Buok, B.ate Bose, N~ew Y'o:'k E'BI, WCLERK% GFHCE
H¥PD, Joa Hendrix, H.ndra Do Cl.st.ro, NUV 132|]18
Jdmia szman, Mark hoosh, Coray thln,
A.Hiohael Furman, iaula hohoraft.
' NUT CDMF*AHED
Decfendantu . WITH COPY F|LE

-.»_--n

,.,..,..__¢._¢._u___a_._.--------n--n--¢-d-I-“-------x

Plaintiff, Rahul Manchanda, for ita complaint against defendants

alleges:

l.

Plaintiff, at all times relevant hereto, is located at 30 wall
Street, 3m Floorr New rcrh, NY lGUDE.

Defendanta also predominantly reside and work in New fork City.

Defendants have written to Plaintiff that he had only ? days from
Gctoher 5, 2913 to pay them EBDG,DUU in cash otherwise they would
leakfrelea$e illegally obtained information and audiofvidee
recordinns. as described herein to the public in order to
terrorite, hlactmail, extort, threaten, humiliate, embarrass, and

_harass the Plaintiff and his family and husinesa.

Plaintiff urgently and immediately requests the issuance of a
Temporary Restraininq Order [“TRG”) and_ Permanent lnjunction
preventing Defendants from in any way further threateningr
harassing, estortinq, blackmailinq, wiretappinq, hackinq, video
and audio recordinq, contactino, communicating, emailing,
texting, or using any and all illegally obtained information
through the herein described illegal means in order to harass,
threaten, extortF hieckmail. obtain money from, sue, annoy, alarm
Plaintiff in any manner in any capacityr pending a nearing on the
Merite and the conclusion of the above referenced
federalfstateflocal inveatiqatiena-

Plaintiff also requests that this Honorahle Court make this case
with an enonymous Caption due to the multipler extremely
Sensitive, confidential current and pending fsderal/Stateflocal
criminal and ethics investigations, as well as extremely
sensitive confidential email communications by and between

Case 1:18-CV-11092-PGG Document 6 Filed 11/29/18 Page 3 of 10

Flaintiff and law enforcement. contained within the Exhihits and
throughout.

In line with the aheve} the exhibits attached hereto, are:

ial 2 Previous Orders of Protattion issued by the Nr Family court
{Exhihit LJ:

{h] the hr criminal Court lExhibit Bl to protect Plaintiff;

{cJ Correspondence with 52 Nr FEI Special agents to protect
Plaintiff, 4 NYPD Detectives to protect Plaintiff, 3 Manhattan
hesistant District attorneys to protect Plaintiff lehihit E};

{d) Racent Criminal tomplaints to FB lCB for extensive
hackingfdeletionfmalware installation of Plaintift's Computers
and l-Phone and Emails and Terts and Voicemails, wiretapping,
estortion, harassment, aggravated harassment, blackmail, threats,
physicalfmentai!emctionalfpsychologioal ahuse, illegal audio and
video recording of Plaintiff inside and_outside his home and law
office by Defendants of Plaintiff [Exhihit D};

{e} Complaints to the Dhio and new tort attorney Disciplinary
Committees for massive ethics violations, threats. estortion,
blackmail, harassment related to the above criminal conduct as
well as massive conflicts of interest pursuant to Model Rules
l.E, l.l, l.B, l.§, l.l{]r l.lE lExhibit E]:

pfl Uarious NYPD Eolice Eriminal Complaint aepcrts against
nefendants all showing current and .pending criminal
investigations against Defendants [Ezhihit F}p

[g} previous EEI ICB complainto'against Defendant watt O'Buck for
hocking, threatsr deletion_ of emails, tests and voicemails
{Enhihit GJ;

{h} an “admission” by Defendant hager slant that they illegally
obtained “expert computer forensics" on Plaintiff's law firm
computers and I-phone {Exhihit H};

{iJ which according to our expert computer forensics
insestigator, anthony Mele (Eshibit I] violated the rules of
privacy, unlawful trespass_,r digital breaking and entering,
snooping, extortion, hlackmailF threatening. ethics, divulging
compromising or proprietary information if Plaintiff doesn't pay

them; “ransom," creating a “hostage” scenario, password
atealingjtheft, computer hacting, computer virus planting,
spyware installation, ransomware installationr and other
torts!crimes:

{j} Computer Forensic Expert anthony- Mele also encloses an
article by the american Ear association entitled "Fnrensic
Examination df Digital Devices In Civil Litigation: The legisl,r
Ethical and technical Traps” [Exhibit Jl as supporting

Case 1:18-CV-11092-PGG Document 6 Filed 11/29/18 Page 4 of 10

information to offer his expert opinion on the
admissionsfstatements of Defendant koger Blank:

ftl We include “Computer Crime Statdtes" by state {Enhihit K} as
further supporting documentation of what Defendants have done to
Plaintiff thus further necessitating the issuance of a Temporary
Restraining order on an urgent and immediate.haais;

Ll} Plainti.ff has also advised the Court that his life, his
childrens’ lives, and other loved onesffriends and family's lives
would he in danger ny this type of leaking/release of
conpromisin-g information ny Def_endsnts, as well as this unlawful
hacking still seems to-be occurring as was reported to both the
NY FBI and Spectrum Business {Exhibit L];

fmb in the Second emended Complaint we added the New rock Field
Office of the FEI as well as the NTPD {Exhibit H] because in our
opinion their acts and omissions, over the past 10 years_l and
suspected active coaching of some or all of the other defendants,
have not only contributed to this blackmailfhackingfextortion
operation, but they may have in fact created it under the super
aggressive and corrupt practices of the now outlawed FBI!DOJ
CBINTELPHO program, and the currently in force and in effect
FBIXDOJ “Community Oriented Policing" progrsm, also known se
“COPS” because of Plaintiff’s outspoken political dissidence,
author of 2 books esposinq the “Deep Stete," vocal support of
peace with Iran stemming from his trip with the Networt 2d
organization in EUUE, peace with Russia, anti-war writings for
more than 20 media publicationslF and other political dissident
writings - upon information and belief the FEI Offioe of
Professional`Reaponsibility, U.H. Department of Justice Office of
Professional Responsibility, NHPD Internal effairs 131_1:\'_“eau.r U.B.
Department of Homeland Security Civil tiberties Divis-ionll and
other oversight agencies are` currently' investigating these
allegations;

[n} In the Third Amended Complaint we are adding Joe Hendrix and
endre De Castro as defendants [Exhihit N} because-in line with
the Civil RIDG aspect of our claims these 2 individuals who
admitted to knowing and doing business with oo-defeodant dioole
shapiro for 10 or more years, and suspiciously “introduced"
Plaintiff to arch-criminals dicole Matties and Nicola Shapiro at
undersigned Plaintiff's duly sm party in ZDl?, defrauded and
physically threatened undersigned Plaintiff of $ZG,UUD in an
slaborste Securities Freud scant ad detailed in Exhihit H -
undersigned was advised ny the United states Securities Eschange
Commission {“SEE”} to pursue a private lawsuit against these 2
individuals and their cryptocurrency' seem ICO company,
“BloCkChaiHOfThlogsucom,” and undersigned has also fully
cooperated-with the NY EEI. NY'Attorney Generals Office, the U.S.
douthern District of New roth Criminal Division, and other law
enforcement!regulatory agencies to both report and recoup his
original investment as well as any and_all dividends owed to him
by virtue of this bogus ICD s to date undersigned has not seen a

Case 1:18-CV-11092-PGG Document 6 Filed 11/29/18 Page 5 of 10

penny of his original investment returned, let alone the promised
dividends after their ICO thereof:

col ln this Fonrth amended Complaint we are adding Jamie Woznan,
dark Hhesh, Corey Cohen, R Mi:hael Furman (Exhihit R) and Paula
ashcraft as defendants {Eshihit el because in line with the Civil
RICG aspect of our claims these individuals conspired with the
other defendants to purposefully, criminallyr illegally, and
unethically encourage the otherd defendants to =openly and in
contempt of eourt not appear for the TRU nearing on Novemher T,
2013-at 9:3@ AH in front of the Hon Judge Barbara Jaffe-at ED
Centre Street, Room 341, hew York NY, and also sabotaged service
of process §and thus delayl for that TRO court date by possibly
taking bribes or money from one of the defendants, heron Minn and
Daniel Powell of the Mine Law Firm, since both Paula Ashoraft of
GreenTree Legal Prooess Severs and the Hinc haw Eirm are both
located within minutes of each other in Ohior and probably do a
great deal of business togetherr and only notified Plaintiff that
hoger Elanh was possibly not served properly immediately right
after the November l, 2018 court hearing via email_l and they only
sent Plaintiff the affidavits of service for “all parties served“
in the early' morning hours of the Hovemher' T, ZGlE Court
appearanee, when Plaintiff had no time to review inedspth those
affidavits, even though Eaula Ashcraft had 5 days to get those
affidavits to Elaintiff ~ currently the NYS Uepartmental
Disoiplinary Committee First Department and the Federal aureau of
lnvestigation {and other federaljstateflooal agenciesl are
investigating these allegations;

ns was stated'ahove, Defendants have written to Plaintiff that he
had only l days from ootoher 5, 2018 to pay them $IDU,DUD in nash
otherwise they would leakfrelease such illegally obtained
information and audio!video recordings as described above and
herein, to the publio, in order to terrorize¢ hlaokmail, extort,
threatenr humiliate, Emharrass, and harass the Plaintiff and his
family and business.

Defendants have in their demand letter tied in and linked up
nicely the individuals in the hashing, wiretapping, reeording.
theft of documents and data, blackmail and extortion operation
from these individuals, many of whom have already been arrested»
have outstanding arrest warrants, or are currently being
investigated. for the exact same crimes that they are being
accused of on the internet, thus forming the basis of a Civil
Raoketeering Influenoed and Corrupt Organisation ¢“RICG"} olaim.

What links all of them, and the only individuals who seem to know
all of this information on Douglas Senderoff and the other named
individualsr is oonvioted prostitute madamfesoort Hieola Shapiro,
who also has colorful news articles all over the internat
including the NY Post, and her protegs and also high class
esoort, Nioole Mattiesr who was also recently investigated and
then arrested this past summer for her hlaokmail, extortion,
threats, harassment, physical and emotional ahuse, narcotics use,
prostitution, violating court ordersr and other various antios.

lD.

11.

12.

13-

14 i

Case 1:18-CV-11092-PGG Document 6 Filed 11/29/18 Page 6 of 10

All the nefendants have either been investigated or arrested for
the various orimee listed above, in addition to physical and
emotional ahuse, child ahuee, illegal narcotics use and
trafficking, sexual ahuse, rape, hlaokmail, extortionr
harassment, aggravated.harassment, stalking, threats, violating
court ordersr prostitutionr soliciting prostitution, internat
defamation of Plaintiff, hanking, and other such wonderful
cxmdmlame.

all of these gang stalher Defendants are all currently being
investigated tv federal, state-and local law enforcement, by no
less than. 4 NYPD Detectives, 2 FBI Epecial agentsr and 3
assistant oistrict attorneys, who Plaintiff is constantly in
touch with, for gang stalking harassment, hanking of`my-computers
and I-phone, emails, voice mails, teats, deleting my
emails!textsfvoice mails, recording and wiretapping of me both
inside and outside of mv home and office for'extortionfhlaokmail
purposes, and other such wonderful pursuits.

ny er wife Snarie O‘Buck lake Eharie Kruric, Snarie nannn, eharie
Maes, Valerie Johnsoni in coordination with her husband Matt
O'Euch, an aTsT Wireless IT Expert and self~professed hacker, are
completely and totally also behind this organized gang-stalking
and harassment, as Matt o'Buck told me in HY Family Court last
year that he "hnew Nicole Mattiee from Canada."

These people are even threatening and calling my current
girlfriend Eylvia Madej's family and past employers in Eoland to
scare, threaten and harass her and her family as well, and l also
reported this to the NYPD 20th Preninot.

These people are apparently and allegedly holding in their hand,
the-“fruit of this poisonous tree," and are also using it to
extort, hlaokmail, intimidater threaten, moot and try to extract
$BUG,DUU dollars from Plaintiff in l days from receipt of their
extortion letter.

 

15.

lT.

even though Plaintiff categorically denies each and every one of
their allegations in their extortion letterr they are not the
only one with “evidence,"

And since l sit on the Hoard or am an active contributor to no
less than 20 Jewishflsraelifzionist organizations for the past 20
years, and am an active civil rights lawyer writing hooks and
articles fighting ranisnlagalnst african-americans and even filed
several federal lawsuits as suoh, l find their allegations of
“raoism" preposterous.

During the roughly l vear long live-in relationshio between
approximately July d, §Dll to approximately June lB, EUIE, when
Nicole- Mattiea iwho had exclusive access to my' l-phone and
oomputersflaptepe, as well as mg filesj wee arrestedir l had video
cameras and audio recorders in nearly every room of my apartment
which we shared. together, and I have hundreds of hours of
recordings, written atatements, sworn notarized affidavita, and

lB.

19.

20.

2l.

22.

23.

24.

25.

Case 1:18-CV-11092-PGG Document 6 Filed 11/29/18 Page 7 of 10

other corroborating statements wherein Nicole Matties, buttressed
and supported.by Nioola Ehapiro, repeatedly stated the exact same
things written in internat postings.

The vast majority of the time l felt had-for, and believed Nicole
datties as a supposed “victim¥ of her “past life” as a high class
prostitute forced to work for Nicola Shapiro, about the horrifio
comments and statements that she made about these former
“olients" and “johns" referred to and forced on her by her “pimp"
or “madam" Nicola Shapiro, and others in that “cligue" that
Defendants namedr and l wanted to protect herr because in factr
I did love her.

lndeed Nicole datties even filed a lawsuit in dr Eivil Eaurt
against hicnla shapiro with-notarized statements under penalty of
perjuryI that dicola shapiro in fact, wrote defamatory internat
postings about her and others.

end I also have written texts and evidence that dicola Shapiro
and Nicole Matties admitted to writing those internat postings,
intermittently.

When Nioole Matties and Nicola Shapiro weren’t fighting and
threatening to arrest each other for such things as “stealing
each other's clothes," or “not paying each other for sex with
their assigned johns{sex referrals,” and other such wonderful
activities, they were going on.and on about the negative aspects
of those individuals that Defendants name in their extortion
lottery including their client Douglaa Senderoff, in great and
gory detail.

Nioole Matties even showed me pictures of Defendant Dcuglas
senderoff standing next to his orange Lamborghini as well as
other texts and aalacious comments.

After Nioole Matties was arrested en June lB, 2013 {I didn*t
press charges or sign the supporting deposition because I'm a
nice person. not revengeful or vindictive} l came to find out
that many' of the women that I later met on various dating
websites were friendsfassooiates of Nicole Mattias and Nioola
shapiro, pretending not to know them out then appearing as their
“friends" and “contacts" on social media sites such as InstaGram,
Fa¢eBook and other placesir such as Devina Peccolina and many,
many others.

To think that many of these “Trojan Horse“ women that l dated

after dicole natties' arrest on June lB, 2013 stayed at.my home
for days, if not weeksr often when l was at wort.

ns this Court knows, l have been aching to get into either a
state or federal courtroom for more than 10 years nowr to go
after, name and shame my hlackmailers and enterters who have
succeeded in, ss Befendants describe their client, exposing me to
“varions forms of approbrium and disgrace in ny community and
profession," with the internat “littered with aalacious and vile

261

ZE.

29.

god

31.

Case 1:18-CV-11092-PGG Document 6 Filed 11/29/18 Page 8 of 10

accusations of serious criminal activitios, professional
misconduct, and morally repugnant hensvior, thereby causing
immense harm to my good name hut also my professional reputation
and business interests, not to mention the resulting mental
anguish and unhearahle emotional distress."

The prohlesL is las this court and defendants know, because
Defendant naron-Minc so wonderfully counseled and advised me over
the past 5 years, even sending me case law such as Hasgel v Bird]
that I kept getting kicked out of court, and not allowed to
pursue my allegations against.my defamers, many of whom:appear in
the extortion letter of Defendants, and many of whom will also he
cross-compleined, impleaded, and named.as co-defendants.

The difference now, however, is that l actually have court orders
naming some of the Deiendants as my internat defamers with orders
to remove their' postings, as well as other legal and court
documentation showing that many of the defendants are, in fact,

complete and total scumhags, not the “angels” that Defendahts try
and portray them in their extortion letter.

dow that Defehdants have linked all of these gang stalking
individuals in their little international prostitutionfhighaclaaa
escortfnarcotics use and trafficking ring, with a splash of
“Israeli Intelligence" thicola -Shapiro1 aka Nava Shapiro, was
very food of telling everyone repeatedly that she worked for
lsraeli lntelliganoe for s years, a fact that the 2 FEI Speoial
hgents who interviewed me before Nicole Matties' arrest in Jnne
ZDlB found to he very interestingj I will have no problem how in
bringing them all to this “litigation party," where everyone can
he cross examinedr deposed, and provide exhaustive discovery
relating to their had hahits, defamation. end criminal
conspiracies linoluding Nicole Matties who herself told me that
Defendant Douglas deederoff simply logan high=class
prostituteajesoorts such as herself, is “cheap,“ has a “small
dick,” heats, drugs and tapes women, girls and prostitutes, as
well as that he is supposedly a terrible doctor who'repeatedly
asked Nicole hatties and other females for sex in exchange for
cosmetic surgeryj.

The israeli Intelligence link is 1most interesting since {as
Defendants know) l have been an active and prolific author and
alternative media contributor for 20 plus online and print media
journala, authoring 2 books, supporting Palestinian rights and
vocally and vociferously against war with Iran, stemming from my
trip there in EGDE-ZDUF.

lt would he interesting to subpoena Douglas Senderoff's and other
Defendants' tent messages, _nhone reoords, dating site
memberships, conversations he has had with hundreds of
prostitutesJ etc, all for the public record and into perpetuity
for all the world to see.

The same goes for the other miscreants in Defendants' extortion
lattar.

32.

33.

34.

35.

36.

Case 1:18-CV-11092-PGG Document 6 Filed 11/29/18 Page 9 of 10

In fact all of these names and information same from either
Nieole-Mstties or hicola Shapiro, or hoth, gleaned within the
stone and duties of their international prostitution!drug racket,
over many years in their illustrious careers, and they should
;gellz he the targets of Defendant Douqles Senderoff's wrath.

Certainly I will not.be paying Uefendants $SOU,UGU, nor de l have
such a huge amount of money in my possession.

The simple fast is that the real target of Defendants wrath
should be the one that they have ironically lionized and praised,
that being dioole Matties.

she is the only one who actually.knew all of these names and
informetion, provided this information, spread and dispensed this
informationr and met and knew all of these people in Defendants'
extortion letter.

And her sidekiok [some would say “madam" or “pinp”] Nioola
Shapiro is also equally culpable in this extortion raeket.

Q&QB§ O.'E" ACTIUN AGAINST D§mm:

3?.

BEt

qui

Plaintiff repeats and realloqes sash and every' allegation
contained in paragraphs 1 through 36 of this Complaint.

Therefore Plaintiff seeks a permanent injunction against
Defendants, their aides and assigns, from leakings using, or
aiding another to leak or u:‘;r-\e',r sueh illegally obtained
information or audiofvideo reoordings, in any espaeity, for any
purpose.

Elaintiff seeks $lGU,UDD,UDB in compensatory and punitive damages
stemming from Defendants unlawful trespass.and fsr:

{AJ estortion,

{BJ blaBkmail,

{EJ harassment,

{D] aggravated harassment,

{EJ threats,

{FJ intimidation,

£GJ hacking.

(HJ theft of documents and informstion,

{I) wiretapping,

{LJ audio and video recording of Plaintiff both inside and
outside his home and offioe,

{MJ installation of eavesdroppingf virus; malware software on his
oomputers, laptops, I-Phone, and other teennology,

{H] the deletion of his personalflaw firmfbusiness emsils, the
deletion of his oersonalflau firmfhusiness voioemails,

{o] the deletion of his personalflau firm!business testsi and
{P] other damages pursuant to the Eivil RIED statutes in joint
and several liability,

[Q] violating federal wiretapping laws,

{leaws against oxtortion,

Case 1:18-CV-11092-PGG Document 6 Filed 11/29/18 Page 10 of 10

[S§ blackmail,

(T} internat defamation£slanderflibel Of Plaintiff,

{U) illegal and unauthorized video and audio reoording;
{V} securities fraud.

WHEREIURE, Plaintiff reguests:

ill a permanent injunction against Defendants! their aides and
assigns, from leaking, using, or aiding another to leak or user such
illegally obtained information, and

{21 Plaintiff seeks BIUS,BGG,UUD in oempensetery'and.punitine damages
stemming from Defendants unlawful trespass and ferc

{A) extortion,

{B} blackmail,

EC) harassment,

{D} aggravated harassment{l

{E} threats,

{F] intimidation,

|[G_} hacking,

{H] theft of documents and information,

(IJ wiretapping,

{LJ audio and video recording of Plaintiff both inside and
outside his home and offioe,

{M} installation of eavesdroppingf virusf malware software on his
computers, laptoos, l-Phone, and other technology,

{N} the deletion of his personalflaw firm!business emails, the
deletion of his personaljlaw firm?husiness voicemails,

{O) the deletion of his personal!law firmfhusiness texts, and
{P} other damages pursuant to the Civil RIGO statutes in joint
and several liability¢

£Q} violating federal wiretapping laws,

[R)laws against extortion,

ESJ hlactmail,

[T] internat defamationfslanderflihel of Plaintiff,

[U} illegal and unauthorized video and audio reoording;

[V) securities fraud.

{3} such other and further relief as the Cnurt deems just and proper,
including applicable interest and the costs and disbursements of this
action.

Dated: New York, NY _
N.ovemloer 11, 2515 %MA?W f

Rahul Manchanda, Esg.

30 Wall Street, B“ Floor

New York, NY lGDUB

Tel: {ElZJ BEB-ESDD

Fax: iElEJ 963-5601

Email: info@manohandaelaw.oom

 

